Citation Nr: 1737455	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-16 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for rhinitis.

2.  Entitlement to service connection for right finger joint pain.

3.  Entitlement to service connection for left finger joint pain.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to a compensable rating for degenerative changes of the left knee.

6.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from May 2004 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which granted service connection for degenerative changes of the left knee and rhinitis, and denied service connection for a right knee disability, right finger joint pain, left finger joint pain and sinusitis.  

The Veteran testified before the undersigned Veterans Law Judge in a December 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The issues of entitlement to an increased rating for degenerative changes of the left knee and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2016 Travel Board hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal for entitlement to a compensable rating for service-connected rhinitis was requested.

2.  In a December 2016 Travel Board hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal for entitlement to service connection for right finger joint pain was requested.

3.  In a December 2016 Travel Board hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal for entitlement to service connection for left finger joint pain was requested.

4.  In a December 2016 Travel Board hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal for entitlement to service connection for sinusitis was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for service-connected rhinitis by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for right finger joint pain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for service connection for left finger joint pain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for service connection for sinusitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  

In the present case, the Veteran withdrew the appeal for entitlement to a compensable rating for rhinitis, and entitlement to service connection for right finger pain, left finger pain and for sinusitis during a December 2016 Travel Board hearing, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board finds that his statements at the hearing qualify as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to a compensable rating for rhinitis, and entitlement to service connection for right finger pain, left finger pain and for sinusitis, and these issues are dismissed.


ORDER

The appeal for entitlement to a compensable rating for rhinitis is dismissed.

The appeal for service connection for right finger pain is dismissed.

The appeal for service connection for left finger pain is dismissed.

The appeal for service connection for sinusitis is dismissed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service treatment records show that the Veteran presented with complaints of right knee pain and was diagnosed as having patellofemoral syndrome in October 2009.  In a January 2010 separation examination, the Veteran reported chronic bilateral knee pain and trouble.  In February 2010, before service separation, the Veteran underwent a QTC examination and reported having knee weakness, stiffness, giving way, tenderness, and pain.  He said he experienced flare-ups multiple times per day which resulted in functional impairment.  X-rays showed degenerative changes but was characterized as within normal limits.  The examiner concluded that there was no right knee diagnosis because there was no pathology.

The Board finds that the February 2010 QTC examination is inadequate and that an additional medical opinion is needed prior to adjudicating the Veteran's claim of service connection for a right knee disability.  The examiner failed to fully address the Veteran's in-service right knee complaints and diagnosis.  Despite the lack of objective findings in February 2010, it is notable that during his December 2016 Travel Board hearing, the Veteran complained of ongoing right knee problems which he said stemmed from heavy marching and PT in service.  He said he did not seek medical treatment after service separation as it was too costly.  On remand, an opinion should be obtained in order to determine the nature and etiology of any current right knee disability to include whether the Veteran's service-connected left knee disability caused or aggravated his claimed right knee disability.  

Additionally, the Board finds that the February 2010 VA examination is inadequate for rating purposes in connection with the Veteran's claim for an initial compensable rating for service-connected degenerative changes of the left knee particularly in light of increased complaints to include at his December 2016 Board hearing.  Specifically, at his Board hearing, he testified that upon standing for long periods of time, he had a lot of pain in his left knee.  He also testified that he wears a brace for his left knee due to pressure he experiences behind the knee and uses topical pain ointment occasionally for treatment.  Given the above, the Board finds that remand for another VA examination is warranted to determine the current severity of service-connected degenerative changes of the left knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with an appropriate examiner to determine the nature and etiology of any and all diagnoses of a right knee condition, to include as secondary to service-connected degenerative changes of the left knee.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.

The examiner is requested to provide the following opinions for any diagnosed condition of right knee:

(a) Is it is at least as likely as not (a 50 percent or greater probability) that the diagnosed right knee condition is etiologically related to service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed right knee condition is (i) caused by or (ii) aggravated by service-connected degenerative change of the left knee?

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, service treatment records which show a diagnosis of patellofemoral syndrome of the right knee in October 2009, and a February 2010 x-ray report which shows degenerative changes of the bilateral knees.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  

If the examiner finds that a diagnosed right knee condition is aggravated by the Veteran's service-connected degenerative changes of the left knee, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's right knee condition prior to any such aggravation.  The aggravation need not be permanent.  

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Schedule the Veteran for a VA orthopedic examination to address the current severity of service-connected degenerative changes of the left knee.  All indicated studies or testing should be conducted. 

The examiner should specifically address the Veteran's functional loss, and loss of motion due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  For all measured ranges of motion, the VA examiner should identify at what point pain begins. 

The VA examiner should, if feasible, estimate any additional loss of motion (in degrees) due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness. 

If it is not if feasible estimate the degree of any additional loss of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness, the VA examiner must provide an opinion explaining why such loss motion could not could not feasibly be determined.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


